Exhibit 10

LOGO [g257399g36x63.jpg]

Joseph Scaminace

Chairman & Chief Executive Officer

November 14, 2011

Mr. Christopher M. Hix

113 Katharine Terrace

Dayton, OH 45419

Dear Chris,

I am pleased to offer you the position of Vice President and Chief Financial
Officer, reporting to me. You will be a member of our Executive Committee and
responsible for the oversight and management of all finance and accounting
activities of the Company. As we have discussed on several occasions, OM Group,
has tremendous challenges ahead as we transform and grow the business and set
clear expectations and standards for our organization. I am excited about you
joining OM Group and the contribution I know you will make to our long-term
performance.

The following confirms the terms of our offer:

Annual Base Salary

Your start date will commence on or before January 3, 2012 with an annual base
salary of $430,000. You will receive an annual salary and performance review in
January each year thereafter starting in 2013.

Annual Incentive Plan

You will participate in our annual incentive plan (“AIP”), under which you will
be eligible to receive an annual cash bonus for each fiscal year of the Company.
Under the plan, the Compensation Committee in consultation with me, awards
bonuses based on overall Company performance. The target amount of your bonus is
65% of your base salary and is based on the level of achievement of established
performance goals. Under the plan, you may earn up to 2.0 times your target (of
up to 130% of your base salary) based on overall Company performance. Your bonus
will be paid in accordance with the Company’s practices for senior executives
and is typically payable in February of each year. Your participation in this
plan commences on January 3, 2012.

World Headquarters

127 Public Square – 1500 Key Tower – Cleveland, OH 44114-1221

Tel. 216.263.7475 – Fax 216.263.7757 – Email joe.scaminace@na.omgi.com



--------------------------------------------------------------------------------

Long-Term Incentive Plan

You have advised us that you that you will be forfeiting long-term equity
positions, from your current employer, for fiscal years 2011 and 2012. In an
effort to keep you whole on your fiscal year 2011 equity positions, OM Group
will grant you an inducement award, under the Long-Term Incentive Plan,
comprised of 20,000 shares of time-based restricted stock with a 3-year cliff
vesting schedule and 8,000 shares of stock options with a 3-year ratable vesting
schedule. The date of grant will be your date of hire.

In addition, OM Group will award you equity under the Long-Term Incentive Plan
in February 2012 as part of our normal grant cycle. This award will be a
combination of stock options and restricted stock grants (time and performance
based) with a grant value of $545,000.

All grants are subject to the plan’s terms and conditions. Going forward, stock
options and restricted stock grants are typically granted in February of each
year and you will be eligible to receive additional grants in accordance with
the OM Group’s practices for senior executives, subject to approval of the Board
of Directors. Enclosed are more specific terms of the Company’s Long-Term
Incentive Program.

Special Payments

We will provide you a one-time signing bonus of $75,000 “grossed-up” and payable
within 30- days of your start date. We will also provide you an annual payment
of $25,000 in lieu of perquisites, payable in January of each year.

Benefits

You are eligible on an annual basis for four (4) weeks of paid vacation and five
(5) paid personal days.

You are eligible for participation in the Company’s employee benefit and welfare
plans, including the Company’s Retirement Savings Plan – 401(k) (and any other
plans providing for retirement benefits), medical, dental, vision,
hospitalization, life or disability insurance and flexible spending. In
addition, you are eligible to participate in the deferred compensation plan.
Enclosed are the highlights of our benefit plans.

We will pay for indoor parking for you at the Company’s headquarters.

We will enter into an agreement relative to change of control with you within
sixty (60) days of your start date. The agreement will be in a form approved by
our Compensation Committee.

On your start date you will be covered under the OM Group’s Executive Severance
Plan in the event of termination without cause. Enclosed are more specific terms
of the Company’s Executive Severance Plan.

World Headquarters

127 Public Square – 1500 Key Tower – Cleveland, OH 44114-1221

Tel. 216.263.7475 – Fax 216.263.7757 – Email joe.scaminace@na.omgi.com



--------------------------------------------------------------------------------

Relocation

Since your employment will require relocation, you are eligible for the OM
Group’s Executive Relocation Program. Under that program we have agreed to
extend the time period for payment of your temporary living arrangements from 60
to 120 days if necessary. A copy of the Program is enclosed. You will be
contacted by a representative of our relocation firm Cartus. In the meantime, if
you have any questions regarding this program, contact Mike Johnson at
(216) 263-7761.

Chris, I’ve shared with you how excited I am that you will be joining us as a
member of the OM Group Executive Team. Please confirm your agreement to accept
this position by returning one copy of this letter; you may retain one copy for
your records. On behalf of the Executive Team, we look forward to working with
you.

 

Sincerely, /s/ Joseph Scaminace Joseph Scaminace Chief Executive Officer

Agreed to this 14th day of November, 2011

 

/s/ Christopher Hix Christopher Hix

 

cc: Michael V. Johnson

     Vice President, Human Resources

Attachments:

 

  •  

Form of Non-Incentive Stock Option Agreement

 

  •  

Form of Restricted Stock Agreement (Performance-based)

 

  •  

Form of Restricted Stock Agreement (Time-based)

 

  •  

OM Group, Inc. Executive Severance Plan

 

  •  

2012 Annual Benefits Enrollment Guide

 

  •  

401(k) Retirement Savings Plan

World Headquarters

127 Public Square – 1500 Key Tower – Cleveland, OH 44114-1221

Tel. 216.263.7475 – Fax 216.263.7757 – Email joe.scaminace@na.omgi.com